Exhibit Name of Grantee: Number of Shares: Incentive Nonqualified Option Price: [] STOCK OPTION AGREEMENT STOCK OPTION AGREEMENT dated as of the Grant Date (as hereafter defined), by and between Cabela’s Incorporated, a Delaware corporation (the "Company"), and the undersigned employee of the Company or one of its Subsidiaries (the "Grantee"). WITNESSETH: WHEREAS, to motivate key employees, consultants and non-employee directors of the Company and the Subsidiaries by providing them an ownership interest in the Company, the Board of Directors of the Company (the "Board") has established and the stockholders of the Company have approved, the Cabela’s Incorporated 2004 Stock Plan, as the same may be amended from time to time (the "Plan"); and WHEREAS, pursuant to the Plan, the Compensation Committee of the Board (the "Committee") has authorized the grant to the Grantee of [incentive/nonqualified] stock options to purchase [] shares of Common Stock (each, a "Share" and, collectively, the "Shares") at the exercise price of [] per Share; and WHEREAS, the Grantee and the Company desire to enter into an agreement to evidence and confirm the grant of such stock options on the terms and conditions set forth herein. NOW, THEREFORE, to evidence the stock options so granted, and to set forth the terms and conditions governing such stock options, the Company and the Grantee hereby agree as follows: 1.Certain Definitions.Capitalized terms used herein without definition shall have the meanings set forth in the Plan.As used in this Agreement, the following terms shall have the following meanings: a."Aggregate Exercise Price" shall have the meaning set forth in Section 6 hereof. b."Alternative Option" shall have the meaning set forth in Section 7(c) hereof. c."Covered Options" shall have the meaning set forth in Section 4(b) hereof. d."Exercise Date" shall have the meaning set forth in Section 6 hereof. e."Exercise Price" shall have the meaning set forth in Section 2(b). f."Exercise Shares" shall have the meaning set forth in Section 6 hereof. g."Grant Date" shall mean []. h."Grantee" shall have the meaning set forth in the introductory paragraph hereto. i."Normal Expiration Date" shall mean the [] anniversary of the Grant Date. j."Option" shall mean the right granted to the Grantee hereunder to purchase one share of Common Stock for a purchase price equal to the Exercise Price and otherwise subject to the terms and conditions of this Agreement. k."Securities Act" shall mean the U.S. Securities Act of 1933, as amended. l."Share" or "Shares" shall have the meaning specified in the preambles hereto. 2.Grant of Options. a.Confirmation of Grant.The Company hereby evidences and confirms its grant to the Grantee, effective as of the Grant Date, of Options to purchase [] Shares.The Options [are/are not] intended to be incentive stock options under the U.S.
